Mr. Justice Clayton
delivered the opinion of the court.
The material question in this record, in our view, is, whether the notes on which this suit was brought, were presented to the administrators of Ellis within the time prescribed by law. If they had knowledge,aor notice, of the claims, that is equivalent to presentation. Miller v. Trustees of Jefferson College, 5 S. & M. 662; Helm v. Smith, 2 Ib. 403.
The evidence excepted to was not objectionable, because it tended to prove that the administrators knew of the existence of these claims, although there was ho actual presentation.
The objection to Carlisle as a witness was not valid. He had no interest in the suit, and was not personally liable for costs. He was a party as a public officer, in whom a right of action vested by law.
The jury found in favor of the plaintiff, and from the testimony, we cannot say they were not justified in so finding.
Judgment affirmed.